SLIP OP. 99-67

                        UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE R. KENTON MUSGRAVE, SENIOR JUDGE
__________________________________________
                                           :
AL TECH SPECIALTY STEEL CORP., et al.,     :
                                           :
                  Plaintiffs,              :
                                           :
                  v.                       : Court No. 97-08-01328
                                           :
UNITED STATES,                            :
                                           :
                  Defendant,              :
                                           :
ISIBARS LIMITED,                          :
                                           :
                  Defendant-Intervenor.   :
__________________________________________:

                                          JUDGMENT

        Upon consideration of the remand determination of the Department of Commerce, plaintiffs’

comments upon the remand determination, defendant’s rebuttal comments, and oral argument by the

parties, it is hereby

        ORDERED that the remand determination is sustained in its entirety; and it is further

        ORDERED that judgment is entered in favor of the defendant sustaining the contested final

results as supplemented by the remand determination, upon the grounds that the final results as
supplemented by the remand determination, are supported by substantial record evidence and

otherwise in accordance with law; and it is further

       ORDERED that the case is dismissed.



                                                      _______________________________
                                                                  JUDGE

Dated: July 21, 1999
       New York, New York